In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 21-1336V
                                         UNPUBLISHED


    MICHELLE GILL,                                              Chief Special Master Corcoran
    on behalf of her minor child A.G.,
                                                                Filed: February 2, 2022
                          Petitioner,
    v.                                                          Withdrawal of petition; Order
                                                                concluding proceedings
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.



                             ORDER CONCLUDING PROCEEDINGS 1

        On May 7, 2021, Michelle Gill, on behalf of her minor child A.G., (Petitioner) filed
a petition for compensation under the National Vaccine Injury Compensation Program,
42 U.S.C. § 300aa—10 through 34. 2 Petitioner alleged that A.G. suffered injuries after
receiving Gardasil human papillomavirus (HPV) vaccinations on August 10, 2018, and
March 15, 2019. ECF no. 1.

       Because a decision had not been issued within the time specified in Vaccine
Rule 10(b), a notice was issued on January 3, 2022, advising that “the petitioner may
withdraw the petition under section 300aa—21(b) of this title or the petitioner may
choose under section 300aa—21(b) of this title to have the petition remain before the
special master.” 42 U.S.C. § 300aa—12(g). On January 4, 2022, Petitioner timely filed a
notice to withdraw the petition pursuant to 42 U.S.C. § 300aa—21(b).

      In light of Petitioner’s election to withdraw the petition pursuant to 42 U.S.C. §
300aa—21(b) (promulgated as Vaccine Rule 10(d)), Petitioner’s request is hereby
GRANTED. Accordingly, this Order notifies the Clerk of the Court that proceedings
“on the merits” of this petition are now concluded, but no judgment “on the
merits” should be entered by the Clerk’s Office.


1
  Although I have not f ormally designated this Order for publication, I am required to post it on the United
States Court of Federal Claims' website because it contains a reasoned explanation f or the action in this
case, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Order will be available
to anyone with access to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to
identify and move to redact medical or other inf ormation, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this definition,
I will redact such material from public access.
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
IT IS SO ORDERED.

                    s/Brian H. Corcoran
                    Brian H. Corcoran
                    Chief Special Master




                      2